UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6491


DAVE ANDRAE TAYLOR,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; UNITED STATES ATTORNEY’S OFFICE;
DRUG   ENFORCEMENT   ADMINISTRATION; BUREAU   OF  ALCOHOL,
FIREARMS, TOBACCO & EXPLOSIVES; ROBERT E. TRONO, A.U.S.A.;
JOHN HEALY, A.T.F.B. Special Agent; RICHARD PHILPOTT,
D.E.A. Special Agent,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:10-cv-00109-AJT-IDD)


Submitted:   October 6, 2010                 Decided:   October 29, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dave      Andrae      Taylor,       a    federal        prisoner,      filed      a

complaint pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971), seeking damages on the

ground    that    Defendants       failed       to        advise    him    prior      to    his

conviction of drug and firearms offenses of his rights under

Article    36    of    the    Vienna   Convention.                 The    district         court

dismissed the action without prejudice, concluding that Taylor’s

action was barred by the holding in Heck v. Humphrey, 512 U.S.

477   (1994).         We   have   reviewed          the    record    and    the    district

court’s order and conclude that pursuant to Sanchez-Llamas v.

Oregon, 548 U.S. 331 (2006), the action was not barred by the

holding in Heck.           Accordingly, we vacate the district court’s

order dismissing Taylor’s action without prejudice and remand

for   further      proceedings      consistent             with    this    opinion.          We

dispense    with       oral    argument     because           the    facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   VACATED AND REMANDED




                                            2